  Case 1:17-cr-00213-TSE Document 50 Filed 11/29/18 Page 1 of 2 PageID# 566



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division
____________________________________
                                     )
UNITED STATES,                       )     Criminal No. 17-cr-00213-TSE
                                     )
      v.                             )
                                     )
DAVID H. MILLER,                     )
                                     )
            Defendant.               )
____________________________________)


                          DEFENDANT DAVID MILLER’S UNOPPOSED
                          MOTION TO MODIFY TRAVEL RESTRICTION

       Defendant David Miller, by and through undersigned counsel, hereby moves to modify

the current Order restricting his travel to Maryland, Washington, DC and Virginia.

       1.      This case remains stayed pending a decision from the United States Court of

Appeals for the Fourth Circuit.

       2.      Mr. Miller seeks permission to travel with his children to West Virginia, from

December 20-22, in order to visit his wife who remains incarcerated at the Federal Prison Camp

in Alderson, West Virginia. FPC Alderson is located at 1 Glen Ray Rd, Alderson, WV 24910.

The visit will require at least one, possibly two, overnight stays.

        3.     When Mr. Miller brought this issue to the attention of the Court’s Pretrial

Services Agency, he was told PSA had no objection but that he should seek modification of the

Court’s existing travel restriction Order.

       4.      The government does not oppose this request.
  Case 1:17-cr-00213-TSE Document 50 Filed 11/29/18 Page 2 of 2 PageID# 567



       WHEREFORE, defendant David Miller, through undersigned counsel, requests that this

motion to modify his travel restriction be granted. A conforming proposed order has also been

submitted.

                                             Respectfully submitted,

                                             DAVID H. MILLER

                                             By Counsel


/s/ Steven T. Webster
Steven T. Webster (VSB No. 31975)
swebster@websterbook.com
Webster Book LLP
300 N. Washington St., Suite 404
Alexandria, VA 22314
888-987-9991 (Phone & Fax)

William Cowden (admitted pro hac vice)
William Cowden LLC
1750 K Street, NW, Suite 900
Washington, DC 20006
wcowden@cowdenllc.com
(202) 862-4360 / 888-899-6053 (Phone / Fax)
Counsel for David H. Miller


                                     CERTIFICATE OF SERVICE
       I hereby certify that on November 29, 2018, I will electronically file the foregoing with the Clerk
of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to all
counsel of record.

/s/ Steven T. Webster
Steven T. Webster (VSB No. 31975)
Webster Book LLP
300 N. Washington St., Suite 404
Alexandria, VA 22314
888-987-9991 (phone & fax)
swebster@websterbook.com




                                                    2
